Evans, Judge:
This is an appeal filed by the collector of customs at the port of Portland, Oreg., from a finding of value made by the appraiser at that port upon an importation of decorated porcelainware. Certain items on the invoice described as “53 Pcs. Dinner Set” were invoiced, entered, and appraised at a per se unit value of 11.74 yen per set. The Government examiner of this class of merchandise testified at the trial that the correbt per se unit value was 11.79 yen per set.
From an examination of the entire record I find that the value of the 53-piece dinner sets involved in this appeal is 11.79 yen per set, plus *616casing and packing as invoiced, which is the foreign value as defined in section 402 (c) of the Tariff Act of 1930.
Judgment will be rendered accordingly for the plaintiff. It is so ordered.